         Case 1:19-cr-00366-LGS Document 101 Filed 09/11/20 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      September 11, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

         The Government respectfully submits this letter to bring to the Court’s attention a
significant pandemic-related logistical issue that has arisen since the last conference on July 2,
2020 and that may impede the ability of the trial go forward as currently scheduled on December
2, 2020. Specifically, since the last conference, Illinois was added to New York State’s list of
states for which travelers are required to quarantine for 14 days upon arriving in New York
unless an exception applies, such as where a traveler is deemed an “essential worker.” The
Government understands that this District is prohibiting any individuals traveling from a
restricted state from entering the courthouse, unless such individual has quarantined for 14 days,
with no exceptions for “essential workers” or otherwise. Given that a significant number of
critical witnesses, as well as the defendant and certain of his counsel, are located in Illinois and
other states subject to the quarantine rule, the Government writes to raise with the Court well in
advance of trial the potentially substantial logistical challenges these developments might pose
for witnesses, the parties, and the Court if the trial proceeds on the current schedule.

         By way of background, at the July 2, 2020 conference, the Court stated that it would “set
a December trial date, but with the understanding that we all need to talk to each other because
this is not a date that is entirely within our control.” (Tr., Jul. 2, 2020, at 9.) The Court
tentatively set trial for December 2020, noting that “everyone should just take that with a grain
of salt and we will have an understanding that we will convene again when we know more.” (Id.
at 10.) At the time, the Government noted the New York State quarantine order – and its
potential application to the parties and witnesses – as a reason that might warrant further delay of
the trial. 1 (See Dkt. 89 at 2 n.1 (“[The quarantine order] would mean that if a trial witness
traveled to New York from one of the designated states, he or she would need to quarantine for

1
    The executive order issued by Governor Cuomo is available here:
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO205.pdf. The current list
of restricted states is available here: https://coronavirus.health.ny.gov/covid-19-travel-advisory.
         Case 1:19-cr-00366-LGS Document 101 Filed 09/11/20 Page 2 of 5

                                                                                               Page 2


two weeks before attending the trial, a circumstance that could lead to severely disruptive mid-
trial adjournments. Although this order does not currently apply to Illinois, where these
particular witnesses live, that could change if conditions in Illinois worsen, or if states in which
other witnesses reside are designated.”).)

         On or about July 28, 2020, New York State added Illinois to the mandatory quarantine
list due to the significant degree of community-wide spread of COVID-19 within Illinois, 2 which
appears to have worsened since this designation. 3 Unfortunately, unless Illinois is removed from
this list before the trial date, this development is likely to have a significant impact on the trial in
this case. The Government presently expects to call at least five – and potentially as many as 12
– fact witnesses who reside in Illinois, including a number of employees of The Federal Savings
Bank (“TFSB”). Additional likely Government witnesses reside in other states on the mandatory
quarantine list as well, including in Florida, California, Virginia, Indiana, and Arizona. In
addition, the defendant and certain of his attorneys reside in Illinois, and the defense has
previously told the Court that “most if not all of the likely defense witnesses, including character
witnesses, are in the Chicago-area.” (Dkt. 34 at 8.)

        Under this District’s protocol, all of these witnesses, along with their counsel, the
defendant, and his counsel, would be required to quarantine in New York for at least 14 days
prior to entering the courthouse and would be unable to return to their homes until their
testimony (or the trial itself) is complete. It is difficult to overstate the burdens that would be
imposed on these witnesses and their counsel as a result. Such individuals would need to travel
to New York well in advance of their expected testimony in order to quarantine. Although 14
days is the minimum quarantine period, in reality most witnesses would need to quarantine in
New York, away from their homes, for far longer given the difficulty of estimating precisely
when during a trial a particular witness will be called to testify. That would mean numerous
witnesses and their attorneys leaving their families – and some leaving their jobs – to reside in
hotels for weeks at a time, including over the Thanksgiving (and possibly Hanukkah and
Christmas) holiday. The fact that this burden would be imposed potentially on a dozen or more
individuals underscores the extraordinary challenges of the situation and the unique impact a trial
under present circumstances would have on witnesses in this case.

2
    See “Illinois Added to New York’s List of States Requiring Quarantine,” NBC News Chicago
(July 28, 2020), available at https://www.nbcchicago.com/news/local/illinois-added-to-new-
yorks-list-of-states-requiring-quarantine/2312628/.
3
    According to the New York Times, on July 28, 2020 – when Illinois was added to the
quarantine list – there were 1,146 new cases per day in Illinois, with a 7-day average of 1,436
new cases per day. That figure steadily increased throughout August, and currently stands at
1,959 new cases per day, with a 7-day average of 2,265. See
https://www.nytimes.com/interactive/2020/us/illinois-coronavirus-cases.html. The Times reports
that “[a]t least 23 new coronavirus deaths and 1,959 new cases were reported in Illinois on Sept.
10. Over the past week, there have been an average of 2,265 cases per day, an increase of 16
percent from the average two weeks earlier.” Id. (That said, this data is not a precise match to
the criteria used by New York State for its quarantine list – and the data is volatile on a day-to-
day basis in any event – but illustrates reasons to be concerned about the trends in Illinois.)
         Case 1:19-cr-00366-LGS Document 101 Filed 09/11/20 Page 3 of 5

                                                                                               Page 3



         The Government has spoken with counsel for several TFSB employees who are likely
trial witnesses and who reside in Illinois. Counsel has informed the Government that requiring
these witnesses to quarantine for two weeks (or longer), away from home, before testifying
would impose a nearly impossible toll on their daily lives, interfering with, among other things,
their ability to care for family members and perform their jobs. 4

        The Government has also spoken with counsel for the Office of the Comptroller of the
Currency (“OCC”), who represents multiple OCC employees who live in Illinois and other states
subject to New York’s mandatory quarantine rule, and at least some of whom are likely
Government trial witnesses. Counsel for these witnesses has raised similar concerns about the
severe hardship an extended quarantine in New York would pose for these witnesses, many of
whom have personal and professional obligations in Illinois that they cannot abandon for a multi-
week period later this year. 5

        Furthermore, it bears mention in this respect that all of the expected TFSB witnesses are
lay fact witnesses. None of them are cooperators or have any agreement with the Government
that obligates them to testify or participate in this trial. The Government presumes the same is
true of potential defense witnesses based in Illinois. Moreover, while the OCC witnesses are
Treasury Department employees, none works for the Department of Justice or is a member of the
prosecution team in this case.


4
    Among other things, counsel has informed the Government about the following regarding
certain likely witnesses: (i) one witness has four young children attending “virtual” school
remotely from their home and who require intensive parental supervision, (ii) one witness has
job responsibilities that require him to physically come into his office in Chicago on a regular
basis, and has a preexisting condition that makes him particularly concerned about using public
transportation and testifying in a live courtroom setting at this time, (iii) another witness is a top
executive at the bank whose job responsibilities also require him to be physically present in his
office in Chicago on a regular basis, and (iv) another witness has job responsibilities that
typically require him to be physically in the office and has significant family commitments in
late November and is deeply concerned about being away from his family for multiple weeks
during this time period.
    In addition, counsel has informed the Government that complying with the quarantine rules
would impose “an extreme hardship” on counsel and his firm due to, among other things,
counsel’s young children who are remotely attending “virtual” school, counsel’s need to care for
his elderly mother, and his responsibilities to his small (five-lawyer) firm. Counsel has stated
that, in particular, requiring him and his clients to quarantine away from their homes for multiple
weeks over the Thanksgiving holiday would be immensely disruptive and burdensome.
5
    In particular, OCC counsel has informed the Government that one of these witnesses “is one
of the agency’s most senior officials, and the two-week quarantine would negatively impact the
OCC’s ability to meet its mission”; two of the witnesses have childcare responsibilities and
would face a “significant burden” from a two-week quarantine; and two of the witnesses have
travel plans and family commitments over the Thanksgiving holiday.
         Case 1:19-cr-00366-LGS Document 101 Filed 09/11/20 Page 4 of 5

                                                                                            Page 4


        In addition to the logistical burdens on witnesses and their counsel, the Government
anticipates that the mandatory quarantine rule could also cause significant disruptions and delays
during trial. For instance, if the defense realizes mid-trial that they wish to call an out-of-state
witness who has not yet quarantined, trial might need to be adjourned while that witness
quarantines. Similarly, it would be difficult, if not impossible, for the Government to pre-select
its potential rebuttal witnesses weeks before hearing the defendant’s first witness testify. Finally,
given the scarcity of trial courtrooms under this District’s new procedures, a mid-trial
adjournment would not only seriously inconvenience the Court and the jury, but also jeopardize
the availability of a courtroom allocated to another trial.

        The Government has conferred with defense counsel, and understands that the defendant
wishes to proceed to trial as soon as possible. This desire is understandable – and is shared by
the Government – but the defendant’s right to a speedy trial is not absolute. 6 Moreover, defense
counsel made clear that, while the defendant wishes to proceed to trial as soon as possible, he is
unwilling to waive “any trial rights.” That is, of course, his prerogative, but it makes plain the
risk that he would request a mid-trial adjournment if he decided in the midst of trial to call a
witness who needed to quarantine before testifying.

        In sum, the addition of Illinois to the New York State quarantine list is a new
development that may significantly impact the feasibility of the December 2020 trial date given
the number of out-of-state witnesses in this case and the significant disruption a trial would cause
to them, their families, and their counsel. Given the scarcity of resources, including courtrooms,
and the need to coordinate this trial with other trials pending in the District, the Government felt
it prudent to bring these concerns to the Court’s attention immediately. The Government will be




6
     The Government notes that the defendant, who is out on bail, has consented to the exclusion
of time under the Speedy Trial Act, and a trial date in this case was not even set until April 23,
2020 (Dkt. 72)—well after the COVID-19 pandemic had already begun sweeping the country.
The trial date has only been adjourned once so far, on the joint request of both parties. (Dkt. 89,
93.) The defendant has not suggested that this adjournment in any way prejudiced his defense.
         Case 1:19-cr-00366-LGS Document 101 Filed 09/11/20 Page 5 of 5

                                                                                          Page 5


prepared to address these issues at a conference should the Court wish to further explore with the
parties how best to efficiently and safely move this case to trial.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney

                                         by: /s/
                                             Paul M. Monteleoni
                                             Douglas S. Zolkind
                                             Benet J. Kearney
                                             Assistant United States Attorneys
                                             (212) 637-2219/2418/2260

cc: Counsel of Record (via ECF)
